      Case 1:21-cv-00069-JRH-BKE Document 1 Filed 04/21/21 Page 1 of 15




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION

 UNITED SPECIALTY INSURANCE
 COMPANY

                Plaintiff,
                                                    Civil Action No.:
 v.

 BKJ EXPRESS, LLC and TRANS-TECH AUTO,
 INC.

                Defendant.

                    COMPLAINT FOR DECLARATORY JUDGMENT

       COMES NOW, Plaintiff United Specialty Insurance Co. (“United”), by and through the

undersigned counsel, and hereby files this Complaint for Declaratory Judgment against BKJ

Express, LLC (“BKJ”) and Trans-Tech Auto, Inc. (“Trans-Tech”) (together, “Defendants”)

seeking a declaration of non-coverage under a Commercial Automobile and Motor Carrier

Insurance Policy, as follows:

                                NATURE OF THE ACTION

                                              1.

       This is an action pursuant to 28 U.S.C. § 2201 et seq. for a declaratory judgment to

determine the rights and obligations as between United and Defendants under a Commercial

Automobile and Motor Carrier Insurance Policy issued to BKJ, with respect to a demand from

Trans-Tech for reimbursement of payments made for towing and storage resulting from an

accident involving BKJ, and subsequent related lawsuit filed by Trans-Tech against BKJ in the

Circuit Court for Rockingham County, Virginia, styled as Trans-Tech Auto, Inc. v. BKJ Express,
       Case 1:21-cv-00069-JRH-BKE Document 1 Filed 04/21/21 Page 2 of 15




LLC, Case No. CL-21-736 (the “Underlying Action”). A true and correct copy of Trans-Tech’s

Complaint in the Underlying Action is attached hereto as Exhibit “A.”

                                                    2.

          United issued Policy No. GWP51644 to BKJ for the period of October 19, 2019 to October

19, 2020 (the “Policy”), a true and correct copy of which is attached hereto as Exhibit “B.”

                                                    3.

          United is providing BKJ with a defense to the Underlying Action subject to a complete

reservation of rights to deny coverage. Prior to Trans-Tech filing the Underlying Action, United

was copied on a confidential demand for payment of an invoice for Trans-Tech’s services dated

January 26, 2021, made by Trans-Tech to BKJ. BKJ did not make a demand for coverage from

United.

                                                    4.

          United responded to the demand for payment by letter, dated February 19, 2021, advising

Trans-Tech that the Policy did not provide coverage for recovery, towing, and/or storage services.

A true and correct copy of United’s February 19th Response Letter, is attached hereto as Exhibit

“C.”

                                                    5.

          United respectfully requests a judicial determination that it has no obligation to defend or

indemnify BKJ for any claims asserted in the Underlying Action, and no obligation to Trans-Tech,

pursuant to the terms, limits, conditions, and exclusions of the Policy, or under any statute,

regulation, or other applicable law or authority.




                                                    2
       Case 1:21-cv-00069-JRH-BKE Document 1 Filed 04/21/21 Page 3 of 15




                       THE PARTIES, JURISDICTION, AND VENUE

                                                6.

       United is an insurer and corporation organized under the laws of Delaware, with its

principal place of business at 1900 L. Don Dodson Drive, Bedford, Texas, 76021. United is a non-

resident surplus lines insurer engaged in the insurance business in the State of Georgia.

                                                7.

       BKJ is a domestic limited liability company organized and existing under the laws of

Georgia with its principal place of business in Augusta, Georgia. BKJ may be served through its

registered agent, Brian Johnson, at 3346 Milledgeville Road, Augusta, Georgia 30909. Brian

Kenneth Johnson is the sole member of BKJ. A true and correct copy of the Georgia Secretary of

State’s Business Information Page for BKJ and BKJ’s most recent filings are attached hereto as

Exhibit “D.” Mr. Johnson resides at 3346 Milledgeville Road, Augusta, Georgia 30909. A true and

correct copy of Mr. Johnson’s “My Voter Page” from the Georgia Secretary of State is attached

hereto as Exhibit “E.” BKJ is a citizen of Georgia for the purposes of diversity.

                                                8.

       Trans-Tech is a stock corporation organized and existing under the laws of Virginia with

its principal place of business in Broadway, Virginia. Trans-Tech may be served through its

registered agent, Kenneth McKenzie, at 419 Trumbo Court, Broadway, Virginia 22815. A true and

correct copy of the Virginia Secretary of State’s Business Information Page for Trans-Tech and

Trans-Tech’s most recent filings are attached hereto as Exhibit “F.” Trans-Tech is a citizen of

Virginia for the purposes of diversity.




                                                 3
       Case 1:21-cv-00069-JRH-BKE Document 1 Filed 04/21/21 Page 4 of 15




                                                  9.

        Complete diversity exists between United and each of the Defendants. The amount in

controversy exceeds $75,000.00.

                                                  10.

        This Court has jurisdiction based on diversity of citizenship under 28 U.S.C. § 1332(a)(1).

                                                  11.

        Venue in this District is proper under 28 U.S.C. § 1391 because a substantial part of the

events giving rise to this matter occurred in this division, as it was the location in which the Policy

was delivered, and, in the alternative, at least one defendant is subject to the Court’s personal

jurisdiction in this division.

                                                  12.

        United has named Trans-Tech, the plaintiff in the Underlying Action, as well as BKJ, in

this action in order to ensure complete relief.

                                                  13.

        This action is brought pursuant to 28 U.S.C. § 2201 and seeks declaratory relief as to

United’s obligations to BKJ and Trans-Tech under the policy of insurance issued to BKJ for the

Underlying Action and the claims asserted therein. United is uncertain as to its duties, rights, and

obligations and files this declaratory judgment action to resolve questions of coverage under the

insurance policy, including its duty to defend and/or indemnify BKJ against the claims asserted in

the Underlying Action, and any duty potentially owed to Trans-Tech. An actual and justiciable

dispute over those duties, rights, and obligations exists between the parties.




                                                   4
       Case 1:21-cv-00069-JRH-BKE Document 1 Filed 04/21/21 Page 5 of 15




                                      UNDERLYING FACTS

                                       I. The Underlying Action

                                                   14.

        The Underlying Action arises out of a single-automobile rollover accident involving a

tractor trailer owned by BKJ, which occurred on January 13, 2020, on I-81 northbound in

Harrisonburg, Virginia. See the Underlying Action, Ex. A.

                                                   15.

        Trans-Tech asserted claims against BKJ in the Underlying Action. See generally Ex. A.

                                                   16.

        The Underlying Action alleges that Trans-Tech recovered and towed the BKJ tractor trailer

and has been storing the tractor trailer in its facility since the accident. Id.

                                                   17.

        Trans-Tech claims in the Underlying Action that BKJ owed Trans-Tech, at the time the

Underlying Action was filed, $110,625.63, with $90 in additional storage fees being incurred each

day. Id. at ¶¶ 11, 23.

                                                   18.

        Trans-Tech claims in the Underlying Action that Trans-Tech received a payment for

$10,000 for BKJ’s outstanding invoices, which Trans-Tech deposited, purportedly subject to a

reservation of rights. Id. at ¶ 14.

                                                   19.

        United has not made any payments to any party in satisfaction of the underlying claims.




                                                    5
       Case 1:21-cv-00069-JRH-BKE Document 1 Filed 04/21/21 Page 6 of 15




                                                20.

       Upon information and belief, this $10,000 payment was remitted from BKJ’s Physical

Damage insurance carrier, not United, which policy provided coverage for recovery, towing,

and/or storage fees, like those incurred by Trans-Tech.

                                                21.

       The Underlying Action asserts a statutory lien under Virginia Code SS 46.2-1212, -644.01,

and -644.1(F) against BKJ for nonpayment of Trans-Tech’s services in recovering, towing, and

storing BKJ’s tractor trailer. The cited code sections provide a right of recovery for garage keepers

and similar such persons against the owner of the tractor trailer.

                                                22.

       The Underlying Action asserts a claim for unjust enrichment against BKJ for BKJ’s failure

to pay Trans-Tech for its services in recovering, towing, and storing BKJ’s tractor trailer.

                         II. The Virginia DOI Administrative Letter

                                                23.

       Prior to Trans-Tech filing the Underlying Action, United sent Trans-Tech a letter in

response to Trans-Tech’s demand to BKJ for reimbursement for towing and storage fees incurred,

informing Trans-Tech of its position that United’s Policy does not provide coverage for such

recovery, towing, or storage, by its terms and provisions. Ex. C.

                                                24.

       Trans-Tech responded on March 29, 2021 (the “March 29 letter”), stating for the first time

that it sought to enforce its claims in the Underlying Action against United based on an unspecified

Virginia law which was purportedly contained in a letter from the Virginia Department of




                                                 6
       Case 1:21-cv-00069-JRH-BKE Document 1 Filed 04/21/21 Page 7 of 15




Insurance. A true and correct copy of Trans-Tech’s March 29 letter is attached hereto as Exhibit

“G.”

                                                 25.

        Contrary to counsel’s assertions in Ex. G, the undersigned counsel had not received

materials from Trans-Tech that included a letter from the Virginia Department of Insurance.

                                                 26.

        Via email, dated April 9, 2021, counsel for United requested clarification regarding the

letter from the Virginia Department of Insurance and asked for a copy to be sent to the undersigned.

Counsel for Trans-Tech responded the same day, attaching an Administrative Letter from the

Virginia Department of Insurance, dated August 19, 2020. A true and correct copy of the email

chain between counsel is attached hereto as Exhibit “H.” A true and correct copy of the August

2020 Administrative Letter from the Virginia Department of Insurance (the “Administrative

Letter”) is attached hereto as Exhibit “I.”

                                                 27.

        The Administrative Letter does not address the Underlying Action or Trans-Tech’s claims

against BKJ. Instead, the Administrative Letter is a general advisory “remind[er]” to insurers

regarding certain “duties” to remit payment for the “reasonable costs of clean-up, recovery, and

certain towing expenses” with respect to an insured’s at-fault accident. Ex. I., p. 1 of 2.

                                                 28.

        The Administrative Letter states that the “at-fault insurer is responsible” for such payments

“under the terms of the property damage liability coverage of the motor vehicle policy that requires

coverage for ‘all damages the insured is legally obligated to pay.’” It does not cite to any Virginia

statute or code section. Ex. I., p. 1 of 2.




                                                  7
       Case 1:21-cv-00069-JRH-BKE Document 1 Filed 04/21/21 Page 8 of 15




                                                29.

       The Administrative Letter is directed to “insurers licensed to write motor vehicle policies

on vehicles principally garaged or used or that [sic] are issued or delivered in the

Commonwealth.” Ex. I., p. 1 of 2 (emphasis added).

                                                30.

       Upon information and belief, Trans-Tech seeks to require United to provide coverage for

Trans-Tech’s claims against BKJ based on the Administrative Letter.

                                                31.

       BKJ is a small trucking company located in Augusta, Georgia. Ex. D. See also Ex. B.

                                                32.

       The Accident Report, created by Officer Harold Campbell with the Virginia State Police,

shows that the driver of the truck, the owner of the truck, and the owner of the trailer were each

located in Augusta, Georgia, the driver of the truck had a Georgia driver’s license, the truck had a

Georgia license plate, and that BKJ Express was an interstate carrier. A true and accurate copy of

the Accident Report is attached hereto as Exhibit “J.”

                                                33.

       The Policy was delivered in Georgia, where BKJ is located. Ex. B., p. 2 of 59.

                                                34.

       Following receipt of Trans-Tech’s March 29 letter, United issued a reservation of rights

and bilateral nonwaiver agreement to BKJ, offering BKJ a defense in the Underlying Action. A

true and correct copy of United’s reservation of rights and bilateral nonwaiver agreement is

attached hereto as Exhibit “K.” United now brings this complaint for a declaratory action to




                                                 8
       Case 1:21-cv-00069-JRH-BKE Document 1 Filed 04/21/21 Page 9 of 15




determine their tights and obligations under the Policy. United continues the defend BKJ and incur

defense costs in the Underlying Action during the pendency of this action.

                                          THE POLICY

                                                 35.

        United issued Policy No. GWP51644 to BKJ for the period of October 19, 2019 to October

19, 2020 (the “Policy”), which was in effect at the time of the accident giving rise to the Underlying

Action. Ex. B.

                                                 36.

        The Policy provides BKJ with commercial automobile coverage, subject to the Policy’s

terms, limits, conditions, and exclusions. Ex. B.

                                                 37.

        A full list of available coverages under the Policy are listed on the Declarations Page and

Trucker Declarations Pages of the Policy. Selection of specific coverages is indicated on these

pages by the corresponding premium paid by BKJ. See Ex. B., pp. 2–8 of 59.

                                                 38.

        The only coverage parts BKJ selected, and for which BKJ paid the corresponding premium,

were Commercial Automobile Coverage and Uninsured Motorists Coverage. Ex. B., p. 2 of 59;

Id. at p. 5 of 59.

                                                 39.

        BKJ had the option to elect additional coverages beyond the commercial automobile

coverage part of the Policy, but did not. See Ex. B., pp. 2–8 of 59.




                                                    9
      Case 1:21-cv-00069-JRH-BKE Document 1 Filed 04/21/21 Page 10 of 15




                                                 40.

        The Policy provides Motor Carrier (“MC”) Coverage to BKJ under a Commercial Auto

Policy, pursuant to the insuring agreement, which provides in relevant part:

        Section II – COVERED AUTOS LIABILITY COVERAGE

        A. Coverage

            We will pay all sums an “insured” legally must pay as damages because of
            “bodily injury” or “property damage” to which this insurance applies, caused
            by an “accident” and resulting from the ownership, maintenance or use of a
            covered “auto”.

        Ex. B., p. 18 of 59

                                                 41.

        The Policy defines “property damage” as “damage to or loss of use of tangible property.”

Ex. B., p. 30 of 59.

                                                 42.

        The Policy defines “accident” as “continued or repeated exposure to the same conditions

resulting in ‘bodily injury’ or ‘property damage.’ Ex. B., p. 28 of 59.

                                                 43.

        The MC Coverage form in the Policy does not provide coverage for recovery, towing, or

storage of vehicles. Ex. B., p. 17–22 (up to Section III on p. 22).

                                                 44.

        The MC Coverage form in the Policy includes certain “Out-of-state Coverage Extensions,”

which in relevant part provide: “While a covered ‘auto’ is away from the state where it is licensed,

we will: …(2) Provide the minimum amounts and types of other coverages, such as no-fault,

required of out-of-state vehicles by the jurisdiction where the covered ‘auto’ is being used.” Ex.

B., p. 20 of 59.



                                                 10
      Case 1:21-cv-00069-JRH-BKE Document 1 Filed 04/21/21 Page 11 of 15




                  COUNT I – DECLARATORY JUDGMENT
    UNITED HAS NO DUTY TO DEFEND OR INDEMNIFY UNDER THE POLICY
      BECAUSE THE POLICY DOES NOT COVER TRANS-TECH’S CLAIMS

                                                45.

       United repeats and realleges each and every one of the foregoing paragraphs as if fully set

forth herein.

                                                46.

       The insuring agreement of the Policy’s MC Coverage Form provides coverage for

“damages because of…‘property damage’ to which this insurance applies” that was “caused by an

‘accident’” that resulted from “the ownership…or use” of an insured vehicle, subject to the

Policy’s terms, conditions, and exclusions. Ex. B., p. 18 of 59.

                                                47.

       The MC Coverage Form does not provide coverage for the recovery, towing, and/or storage

of an insured vehicle. See generally Ex. B.

                                                48.

       The claims against BKJ are not covered under the Policy.

                                                49.

       The MC Coverage Form is a commercial liability policy for bodily injury and property

damage.

                                                50.

       Physical Damage coverage insurance typically provides coverage for the recover, towing,

and/or storage of a vehicle.

                                                51.

       BKJ elected not to purchase Physical Damage coverage under the Policy; and no premiums

were ever paid for Physical Damage coverage. See Ex. B., p. 6 of 59 (showing no premium paid


                                                11
      Case 1:21-cv-00069-JRH-BKE Document 1 Filed 04/21/21 Page 12 of 15




for “Physical Damage Comprehensive Coverage,” “Physical Damage Specified Causes of Loss

Coverage,” “Physical Damage Collision Coverage,” or “Physical Damage Towing and Labor.”).

                                               52.

       The Policy, therefore, does not provide Physical Damage coverage.

                                               53.

       Because the claims asserted in the Underlying Action do not trigger coverage under the

Policy, United requests a declaration that it has no duty to defend BKJ in the Underlying Action,

and that in the absence of a duty to defend under the Policy, United also has no duty to indemnify

BKJ under the Policy for the Underlying Action or the claims asserted therein.

                                               54.

       Because the claims asserted in the Underlying Action do not trigger coverage under the

Policy, United requests a declaration that it has no duty to Trans-Tech under the Policy for the

Underlying Action or the claims asserted therein.

                COUNT II – DECLARATORY JUDGMENT
   UNITED HAS NO DUTY TO DEFEND OR INDEMNIFY UNDER THE POLICY
BECAUSE THE ADMINISTRATIVE LETTER FROM THE VIRGINIA DEPARTMENT
  OF INSURANCE DOES NOT APPLY TO UNITED AND THEREFORE DOES NOT
 CREATE AN OUT-OF-STATE EXTENSION OF COVERAGE UNDER THE POLICY

                                               55.

       United repeats and realleges each and every one of the foregoing paragraphs as if fully set

forth herein.

                                               56.

       The Policy provides for certain “Out-of-state Coverage Extensions” for “covered ‘auto[s]’”

traveling outside of its state of license, where such “minimum amounts and types of other

coverages…are required” by the relevant jurisdiction.




                                               12
      Case 1:21-cv-00069-JRH-BKE Document 1 Filed 04/21/21 Page 13 of 15




                                                57.

       The Administrative Letter from the Virginia Department of Insurance requires coverage

only for “vehicles principally garaged or used” in the state of Virginia, or for policies “issued or

delivered” in Virginia.

                                                58.

       The BKJ tractor trailer involved in the accident was not “a vehicle principally garaged or

used” in the state of Virginia.

                                                59.

       Rather, the BKJ tractor trailer was principally garaged or used in the state of Georgia.

                                                60.

       The Policy was not issued or delivered in the state of Virginia.

                                                61.

       The Policy was delivered in the state of Georgia.

                                                62.

       The Administrative Letter does not apply to the vehicle or the Policy at issue. Thus, the

Administrative Letter does not impose any obligations or duties on United and, therefore, does not

create an Out-of-state Extension of Coverage under the Policy, or otherwise require United to

reimburse Trans-Tech for the fees it seeks in towing and storage. As such, United requests a

declaration that it has no duty to defend BKJ under the Policy in the Underlying Action and that

in the absence of a duty to defend under the Policy, United also has no duty to indemnify BKJ

under the Policy for the Underlying Action or the claims asserted therein.




                                                13
      Case 1:21-cv-00069-JRH-BKE Document 1 Filed 04/21/21 Page 14 of 15




                                                63.

       Because the Administrative Letter from the Virginia Department of Insurance does not

apply to the vehicle or the Policy at issue, it does not impose any obligations or duties on United,

thereby also failing to create any coverage extensions under the Policy, United requests a

declaration that it has no duty to Trans-Tech under the Policy, or any statute, regulation, or other

applicable law or authority, for the Underlying Action or the claims asserted therein.

                                    PRAYER FOR RELIEF

       WHEREFORE, United prays for:

       1.      The Court to declare that no coverage exists under the Policy for the Underlying

Action and the claims asserted therein and that judgment be entered in favor of United and against

BKJ that United owes no duty to defend BKJ in the Underlying Action or against any claims or

suits that may have been or may be brought arising out of the facts and claims alleged therein;

       2.      The Court to declare that no coverage exists under the Policy or any statute,

regulation, or other applicable law or authority, for any claims asserted by Trans-Tech against

United, in any form, directly or otherwise, arising from or related to the Underlying Action or the

facts and circumstances giving rise to same and that United owes no duty to Trans-Tech;

       3.      The Court to award United its costs of suit; and

       4.      Such other relief as the Court deems just and proper.


       This WK
            ___ day of April, 2021.

                                                      FIELDS HOWELL LLP

                                                      /s/ 7\OHU%UDQW:DONHU
 1180 W. Peachtree Street                             Tyler %U\DQWWalker
 Suite 1600                                           Georgia Bar No.: 250477
 Atlanta, Georgia 30309                               Zachary -Ferreria
 Telephone: 404.214.1250                              Georgia Bar No.: 464123
 Facsimile: 404.214.1251


                                                14
Case 1:21-cv-00069-JRH-BKE Document 1 Filed 04/21/21 Page 15 of 15




                                     Jennifer W. Wolak (pro hac vice and SDGA
                                     admissions pending)
                                     Georgia Bar No.: 758575
                                     Caitlin D. Mattler (pro hac vice and SDGA
                                     admissions pending)
                                     Georgia Bar No.: 888463

                                     Counsel for Plaintiff




                                15
